                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA

  HOWARD JACKSON,                                   Case No. 19-CV-1651 (DSD/SER)

                       Plaintiff,

  v.                                                             ORDER

  SKINNERS PUB,

                       Defendant.



       Plaintiff Howard Jackson alleges that he was unlawfully fired from his

employment by defendant Skinners Pub. Jackson did not pay the filing fee for this

matter, but instead applied for in forma pauperis (“IFP”) status. See ECF No. 2. That

IFP application is now before the Court and must be considered before any other action

may be taken in this matter.

       Based on that review, this Court concludes that Jackson qualifies financially for

IFP status. That said, an IFP application will be denied, and an action will be dismissed,

when an IFP applicant has filed a complaint that fails to state a cause of action on which

relief may be granted. See 28 U.S.C. § 1915(e)(2)(B)(ii); Atkinson v. Bohn, 91 F.3d

1127, 1128 (8th Cir. 1996) (per curiam); Carter v. Schafer, 273 Fed. App’x 581, 582 (8th

Cir. 2008) (per curiam) (“[C]ontrary to plaintiffs’ arguments on appeal, the provisions of

28 U.S.C. § 1915(e) apply to all persons proceeding IFP and are not limited to prisoner

suits, and the provisions allow dismissal without service.”). In reviewing whether a

complaint states a claim on which relief may be granted, this Court must accept as true all
                                             1
of the factual allegations in the complaint and draw all reasonable inferences in the

plaintiff’s favor. Aten v. Scottsdale Ins. Co., 511 F.3d 818, 820 (8th Cir. 2008).

Although the factual allegations in the complaint need not be detailed, they must be

sufficient to “raise a right to relief above the speculative level . . . .” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007). The complaint must “state a claim to relief that is

plausible on its face.” Id. at 570. In assessing the sufficiency of the complaint, the court

may disregard legal conclusions that are couched as factual allegations. See Ashcroft v.

Iqbal, 556 U.S. 662 (2009). Pro se complaints are to be construed liberally, but they still

must allege sufficient facts to support the claims advanced. See Stone v. Harry, 364

F.3d 912, 914 (8th Cir. 2004).

       The complaint makes clear that Jackson believes he was terminated as a result of

his race and because he had acted as a “whistleblower.” But the pleading does not

include any factual allegations regarding those alleged acts of discrimination and

retaliation. For example, Jackson does not allege what actions the defendant took, other

than the termination, that were a result of discriminatory animus. Further, even with

respect to the termination, Jackson does not allege in the complaint any reason to believe

that the termination was motivated by an unlawful purpose. 1 All that the complaint


1
 This Court also notes that Jackson has not included a right-to-sue letter from the Equal
Employment Opportunity Commission among the documents submitted to the Court. If
Jackson has not yet procured such a letter, it is overwhelmingly doubtful that he will
succeed on any claims of unlawful employment discrimination or retaliation brought
under federal law. By contrast, Jackson has included a right-to-sue letter from the Saint
Paul Department of Human Rights and Equal Economic Opportunity, but (1) such a letter
authorizes suit only pursuant to state law, not federal law; (2) there is no reason from the
complaint to believe that this Court has original jurisdiction over state-law claims for
                                                2
alleges is that Jackson was discriminated against and retaliated against, but the complaint

offers no reason to believe that these conclusory allegations are true.

       Rather than recommend dismissal of this action at this time, Jackson will be

afforded an opportunity to submit an amended complaint. That amended complaint must

include factual allegations that, if proved true, would demonstrate that the defendant

acted unlawfully in terminating Jackson’s employment. The amended complaint need

not be overly long or detailed, see Fed. R. Civ. P. 8(a)(2), but neither may it rely entirely

upon conclusory allegations of the kind found in the original pleading. Put another way,

Jackson cannot merely allege that he was discriminated against, but must instead make

factual allegations that show how, exactly, he was discriminated against. Jackson must

submit his amended complaint within 20 days of this order, failing which it will be

recommended that this matter be dismissed without prejudice for failure to prosecute or,

alternatively, failure to state a claim on which relief may be granted. See Fed. R. Civ.

P. 41(b).

       SO ORDERED.

  Dated: July 11, 2019                            s/ Steven E. Rau___________________
                                                  Steven E. Rau
                                                  United States Magistrate Judge




relief brought by Jackson in this proceeding; and (3) the time for filing suit under state
law upon receiving the right-to-sue letter appears to have passed. See ECF No. 1-1 at 5
(giving Jackson 45 days to sue from the date of February 14, 2019).
                                              3
